DETAILED ACTION

Claim Status
Claims 1, 27-43 is/are pending.
Claims 1, 27-43 is/are rejected.
Claims 2-26 is/are cancelled by Applicant in the Preliminary Amendment filed 03/30/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 42 is/are objected to because of the following informalities:  
 	Claim 42 comprises two sentences (because of the period at the end of line 4). Each claim should with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. MPEP 608.01(m)
   	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 27-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 27, 34, 42 are vague and indefinite because of the use of the term “may” with respect to “R” and “R1” and “X” and the “C1 to C20 alkyl group” renders the claim indefinite since it is unclear whether the limitations following “R” and “R1” and “X” and the “C1 to C20 alkyl group” are a required part of the claimed invention.  See MPEP § 2173.05(d).
 	Claim 33 is vague and indefinite because the use of the phrase "preferably" renders the claim indefinite since it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 33 recites the broad recitation “molecular weight (Mn) in the range of 1000 to 20,000”, and the claim also recites a range of “3000 to 6000” which is the narrower statement of the range/limitation.
 	Claim 33 is unclear and confusing because it appears to be missing a “of” before the recited range of “3000 to 6000”.
 	Claim 34 is vague and definite because it is unclear whether the phrase “at least one layer” refers only to the “layer of polyethylene” and/or the “layer of polyethylene terephthalate”, or whether the phrase “at least one layer” refers to the “layer of polyethylene” and/or the “layer of polyethylene terephthalate” and/or the “layer… of paper”.
 	Claims 28-32, 35-41, 43 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-19 of U.S. Patent No. 10,273,426 (THEAKER ET AL). 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,273,426 claims a block copolymer conforming to the block copolymer recited in application claim 1.   Vinyl acetate is a well-known type of vinyl ester.

Claims 1, 27-33 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-15 of U.S. Patent No. 10,100,140 (SCOTT ET AL).
 	U.S. Patent No. 10,100,140 claims mixtures comprising at least one polymer (e.g., polyethylene, polyester, etc.) and a block copolymer conforming to the formula as recited in application claim 1, 27-29. 
 	Regarding claim 1, 27-29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of the block copolymer as claimed in U.S. Patent No. 10,100,140 in polyester (e.g., polyethylene terephthalate) and/or polyethylene resins conventionally used for packaging applications in order to provide improve adhesion to other polymer layers, and/or to provide other performance enhancements (e.g., viscosity modifiers, dispersion aids, plasticizers, lubricants, biodegradation aid, etc.).
	Regarding claim 30, one of ordinary skill in the art would have produced the ethylene-based polymer A segment using well-known metallocene catalyst systems commonly used to 
	Regarding claim 31, one of ordinary skill in the art would have selected the molecular weight of ethylene-based polymer A segment in order to obtain the specific performance properties (e.g., chemical compatibility, adhesion, reactivity, etc.) required for specific applications.
	Regarding claim 32, one of ordinary skill in the art would have produced polymer B segment using well-known polymerization methods commonly used to produce polymers from ethylenically unsaturated monomers.
	Regarding claim 33, one of ordinary skill in the art would have selected the molecular weight of polymer B segment in order to obtain the specific performance properties (e.g., chemical compatibility, adhesion, reactivity, etc.) required for specific applications.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	EP 3144330 (THEAKER-EP ‘330).
	THEAKER-EP ‘330 discloses a block copolymer conforming to the block copolymer recited in application claim 1, wherein the second block is a vinyl ester polymer (e.g., vinyl acetate).  (entire document, e.g., paragraph 0012, 0026, 0032, 0032, etc.)
 	Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a block copolymer in accordance with THEAKER-EP ‘330, wherein the second block is a vinyl acetate-based polymer in order to optimize compatibility with certain materials.

Claims 1, 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WO 2017/046009 (SCOTT-WO ‘009).
 	SCOTT-WO ‘009 discloses a block copolymer conforming to the block copolymer recited in application claims 1, 27-29, 34, wherein the block copolymer is incorporated into polyethylene and/or polyethylene terephthalate layers of a laminate to improve interlayer adhesion between the polyethylene and polyethylene terephthalate layers.  The polymer A segment is an ethylene polymer, optionally with C2-C8 alkene comonomers, with illustrative, but non-limiting, molecular weights (Mn) of 4000-8000, which can be produced using metallocene catalysts.  The polymer B segment is a homopolymer or copolymer derived one or 
 	Regarding claims 1, 27-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of the block copolymer in accordance with SCOTT-WO ‘009 in polyethylene or polyester compositions in order to provide improve adhesion to other polymer layers, and/or to provide other performance enhancements (e.g., viscosity modifiers, dispersion aids, plasticizers, lubricants, biodegradation aid, etc.).
 	Further regarding claim 1, 27, one of ordinary skill in the art would have used polyesters conventionally used in packaging applications (e.g., polyethylene terephthalate) as the polyester component of polyethylene / polyester laminates as suggested in SCOTT-WO ‘009 in order to form economical, delamination resistant packaging materials.

Claims 34-36, 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
  	WO 2017/046009 (SCOTT-WO ‘009),	 	
 	 	as applied to claims 1, 27-33 above, 
 	and further in view of YAMAUCHI ET AL (US 2013/0323446). 

• a paper layer;

• a polyethylene layer, wherein the polyethylene can be a medium-density polyethylene (MDPE), low-density polyethylene (LDPE), and/or linear low-density polyethylene (LLDPE);

• a polyethylene terephthalate layer, wherein the polyester has a typical inherent viscosity of 0.72-0.88 dl/g.

(paragraph 0002, 0019, 0025-0026, 0030-0036, 0038-0040, 0047, 0053, 0059-0061, etc.)
 	Regarding claims 34-36, 38-41, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of the block copolymer of WO 2017/046009 into the polyethylene and/or polyethylene terephthalate layer(s) of the YAMAUCHI ET AL ‘446 laminates in order to improve interlayer adhesion and prevent delamination.

Claims 37, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
  	WO 2017/046009 (SCOTT-WO ‘009),	 	
 	 	as applied to claims 1, 27-33 above, 
 	and further in view of THOMPSON ET AL (US 4,183,435). 
 	THOMPSON ET AL ‘435 discloses that it is well known in the art to form laminates for food packaging which comprise:
• a first surface layer of polyester (e.g., polyethylene terephthalate);

• a core layer of polyethylene;

• a second surface layer of polyester (e.g., polyethylene terephthalate);

wherein the laminate is formed by coextruding the polyester layers and the polyethylene layer. (line 64, col. 1 to line 3, col. 2; line 37-60, col. 2; line 20-29, col. 3; etc.) 
	Regarding claims 37, 42, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of the block copolymer of WO 2017/046009 into the polyethylene and/or polyethylene terephthalate layer(s) of the THOMPSON ET AL ‘435 laminates in order to improve interlayer adhesion and prevent delamination.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
  	WO 2017/046009 (SCOTT-WO ‘009),	 	
 	 	as applied to claim 1 above, 
 	and further in view of COFFEY ET AL (US 2006/0247331). 
 	COFFEY ET AL ‘331 discloses that it is well known in the art to incorporate additives (e.g., block copolymers, etc.) into polymeric compositions (e.g., polyethylene, polyethylene terephthalate, etc.) using masterbatches or concentrates containing one or more additives, where the masterbatches contain less than 90 wt% of one or more additives. (paragraph 0041, 0043, 0047, 0160, 0192, 0297, etc.)
 	Regarding claims 43, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of the block copolymer of WO 2017/046009 into polyethylene and/or polyethylene terephthalate layer compositions using known masterbatch techniques utilizing additive concentrates as suggested by COFFEY ET AL ‘331.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	PARK (US 4,741,957) and SUPER ET AL (US 5,209,972) disclose coextruded laminates containing polyethylene and PET layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN CHEN whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787